Exhibit 10.41

 

 

 

 

 

 

 

 

THE CORPORATEPLAN

FOR RETIREMENTSM

 

 

(PROFIT SHARING/401(K) PLAN)

 

A FIDELITY PROTOTYPE PLAN

 

 

Non-Standardized Adoption Agreement No. 001

For use With

Fidelity Basic Plan Document No. 02

 

Plan Number: 47523

   Non-Std PS Plan

The CORPORATEplan for RetirementSM

   10/09/2003

© 2003 FMR Corp.

All rights reserved.



--------------------------------------------------------------------------------

ADOPTION AGREEMENT

ARTICLE 1

NON-STANDARDIZED PROFIT SHARING/401(K) PLAN

 

1.10 MATCHING EMPLOYER CONTRIBUTIONS (Only if Option 1.07(a), Deferral
Contributions, is checked)

 

(a)

 

þ

 

Basic Matching Employer Contributions (check one):

 

(1)

 

þ

  Non-Discretionary Matching Employer Contributions—The Employer shall make a
basic Matching Employer Contribution on behalf of each Participant in an amount
equal to the following percentage of a Participant’s Deferral Contributions
during the Contribution Period (check (A) or (B) and, if applicable, (C)):    
Note:    Effective for Plan Years beginning on or after January 1, 1999, if the
Employer elected Option 1.11(a)(3), Safe Harbor Formula, with respect to
Nonelective Employer Contributions and meets the requirements for deemed
satisfaction of the “ADP” test in Section 6.10 for a Plan Year, the Plan will
also be deemed to satisfy the “ACP” test for such Plan Year with respect to
Matching Employer Contributions if Matching Employer Contributions hereunder
meet the requirements in Section 6.11.    

(A)

 

þ       Single Percentage Match: 50%

   

(B)

 

¨        Tiered Match:

                  % of the first              % of the Active Participant’s
Compensation contributed to the Plan,                   % of the next
            % of the Active Participant’s Compensation contributed to the Plan,
                  % of the next             % of the Active Participant’s
Compensation contributed to the Plan.       Note:     The percentages specified
above for basic Matching Employer Contributions may not increase as the
percentage of Compensation contributed increases.    

(C)

 

þ

   Limit fon Non-Discretionary Matching Employer Contributions (check the
appropriate box(es)):      

(i)

  

þ

     Deferral Contributions in excess of 6% of the Participant’s Compensation
for the period in question shall not be considered for non-discretionary
Matching Employer Contributions.          Note:    If the Employer elected a
percentage limit in (i) above and requested the Trustee to account separately
for matched and unmatched Deferral Contributions made to the Plan, the
non-discretionary Matching Employer Contributions allocated to each Participant
must be computed, and the percentage limit applied, based upon each payroll
period.      

(ii)

  

¨

     Matching Employer Contributions for each Participant for each Plan Year
shall be limited to $            .

 

Plan Number: 47523

   Non-Std PS Plan

The CORPORATEplan for RetirementSM

   10/09/2003

© 2003 FMR Corp.

All rights reserved.

 

2



--------------------------------------------------------------------------------

 

(2)

 

¨

  Discretionary Matching Employer Contributions—The Employer may make a basic
Matching Employer Contribution on behalf of each Participant in an amount equal
to the percentage declared for the Contribution Period, if any, by a Board of
Directors’ Resolution (or by a Letter of Intent for a sole proprietor or
partnership) of the Deferral Contributions made by each Participant during the
Contribution Period. The Board of Directors’ Resolution (or Letter of Intent, if
applicable) may limit the Deferral Contributions matched to a specified
percentage of Compensation or limit the amount of the match to a specified
dollar amount.    

(A)

 

¨

   4% Limitation on Discretionary Matching Employer Contributions for Deemed
Satisfaction of “ACP” Test—In no event may the dollar amount of the
discretionary Matching Employer Contribution made on a Participant’s behalf for
the Plan Year exceed 4% of the Participant’s Compensation for the Plan Year.
(Only if Option 1.11(a)(3), Safe Harbor Formula, with respect to Nonelective
Employer Contributions is checked.)   (3)  

¨

  Safe Harbor Matching Employer Contributions—Effective only for Plan Years
beginning on or after January 1, 1999, if the Employer elects one of the safe
harbor formula Options provided in the Safe Harbor Matching Employer
Contribution Addendum to the Adoption Agreement and provides written notice each
Plan Year to all Active Participants of their rights and obligations under the
Plan, the Plan shall be deemed to satisfy the “ADP” test and, under certain
circumstances, the “ACP” test.

(b)

 

¨

  Additional Matching Employer Contributions—The Employer may at Plan Year end
make an additional Matching Employer Contribution equal to a percentage declared
by the Employer, through a Board of Directors’ Resolution (or by a Letter of
Intent for a sole proprietor or partnership), of the Deferral Contributions made
by each Participant during the Plan Year. (Only if Option 1.10(a)(1) or (3) is
checked.) The Board of Directors’ Resolution (or Letter of Intent, if
applicable) may limit the Deferral Contributions matched to a specified
percentage of Compensation or limit the amount of the match to a specified
dollar amount.  

(1)

 

¨

  4% Limitation on Additional Matching Employer Contributions for Deemed
Satisfaction of “ACP” Test—In no event may the dollar amount of the additional
Matching Employer Contribution made on a Participant’s behalf for the Plan Year
exceed 4% of the Participant’s Compensation for the Plan Year. (Only if Option
1.10(a)(3), Safe Harbor Matching Employer Contributions, or Option 1.11(a)(3),
Safe Harbor Formula, with respect to Nonelective Employer Contributions is
checked.)   Note:    If the Employer elected Option 1.10(a)(3), Safe Harbor
Matching Employer Contributions, above and wants to be deemed to have satisfied
the “ADP” test for Plan Years beginning on or after January 1, 1999, the
additional Matching Employer Contribution must meet the requirements of Section
6.10. In addition to the foregoing requirements, if the Employer elected either
Option 1.10(a)(3), Safe Harbor Matching Employer Contributions, or Option
1.11(a)(3), Safe Harbor Formula, with respect to Nonelective Employer
Contributions, and wants to be deemed to have satisfied the “ACP” test with
respect to Matching Employer Contributions for the Plan Year, the Deferral
Contributions matched may not exceed the limitations in Section 6.11.

 

Plan Number: 47523

   Non-Std PS Plan

The CORPORATEplan for RetirementSM

   10/09/2003

© 2003 FMR Corp.

All rights reserved.

 

3



--------------------------------------------------------------------------------

(c)

  Contribution Period for Matching Employer Contributions—The Contribution
Period for purposes of calculating the amount of basic Matching Employer
Contributions described in Subsection 1.10(a) is:  

(1)

 

¨

 

each calendar month.

 

(2)

 

¨

  each Plan Year quarter.  

(3)

 

þ

  each Plan Year.  

(4)

 

¨

  each payroll period.   The Contribution Period for additional Matching
Employer Contributions described in Subsection 1.10(b) is the Plan Year.

(d)

  Continuing Eligibility Requirement(s)—A Participant who makes Deferral
Contributions during a Contribution Period shall only be entitled to receive
Matching Employer Contributions under Section 1.10 for that Contribution Period
if the Participant satisfies the following requirement(s) (Check the appropriate
box(es). Options (3) and (4) may not be elected together; Option (5) may not be
elected with Option (2), (3), or (4); Options (2), (3), (4), (5), and (7) may
not be elected with respect to basic Matching Employer Contributions if Option
1.10(a)(3), Safe Harbor Matching Employer Contributions, is checked):  

(1)

 

¨

  No requirements.  

(2)

 

þ

  Is employed by the Employer or a Related Employer on the last day of the
Contribution Period.  

(3)

 

¨

  Earns at least 501 Hours of Service during the Plan Year. (Only if the
Contribution Period is the Plan Year.)  

(4)

 

¨

  Earns at least 1,000 Hours of Service during the Plan Year. (Only if the
Contribution Period is the Plan Year.)  

(5)

 

¨

  Either earns at least 501 Hours of Service during the Plan Year or is employed
by the Employer or a Related Employer on the last day of the Plan Year. (Only if
the Contribution Period is the Plan Year.)  

(6)

 

¨

  Is not a Highly Compensated Employee for the Plan Year.  

(7)

 

¨

  Is not a partner or a member of the Employer, if the Employer is a partnership
or an entity taxed as a partnership.  

(8)

 

¨

  Special continuing eligibility requirement(s) for additional Matching Employer
Contributions. (Only if Option 1.10(b), Additional Matching Employer
Contributions, is checked.)    

(A)

 

The continuing eligibility requirement(s) for additional Matching Employer
Contributions is/are:

             (Fill in number of applicable eligibility requirement(s) from
above.)

  Note: If Option (2), (3), (4), or (5) above is selected, then Matching
Employer Contributions can only be funded by the Employer after the Contribution
Period or Plan Year ends. Matching Employer Contributions funded during the
Contribution Period or Plan Year shall not be subject to the eligibility
requirements of Option (2), (3), (4), or (5). If Option (2), (3), (4), or (5) is
adopted during a Contribution Period or Plan Year, as applicable, such Option
shall not become effective until the first day of the next Contribution Period
or Plan Year.

 

Plan Number: 47523

   Non-Std PS Plan

The CORPORATEplan for RetirementSM

   10/09/2003

© 2003 FMR Corp.

All rights reserved.

 

4



--------------------------------------------------------------------------------

(e)

 

þ

  Qualified Matching Employer Contributions—Prior to making any Matching
Employer Contribution hereunder (other than a safe harbor Matching Employer
Contribution), the Employer may designate all or a portion of such Matching
Employer Contribution as a Qualified Matching Employer Contribution that may be
used to satisfy the “ADP” test on Deferral Contributions and excluded in
applying the “ACP” test on Employee and Matching Employer Contributions. Unless
the additional eligibility requirement is selected below, Qualified Matching
Employer Contributions shall be allocated to all Participants who meet the
continuing eligibility requirement(s) described in Subsection 1.10(d) above for
the type of Matching Employer Contribution being characterized as a Qualified
Matching Employer Contribution.   (1)   ¨       To receive an allocation of
Qualified Matching Employer Contributions a Participant must also be a
Non-Highly Compensated Employee for the Plan Year.   Note:    Qualified Matching
Employer Contributions may not be excluded in applying the “ACP” test for a Plan
Year if the Employer elected Option 1.10(a)(3), Safe Harbor Matching Employer
Contributions, or Option 1.11(a)(3), Safe Harbor Formula, with respect to
Nonelective Employer Contributions, and the “ADP” test is deemed satisfied under
Section 6.10 for such Plan Year.

 

1.15  VESTING

 

A Participant’s vested interest in Matching Employer Contributions and/or
Nonelective Employer Contributions, other than Safe Harbor Matching Employer
and/or Nonelective Employer Contributions elected in Subsection 1.10(a)(3) or
1.11(a)(3), shall be based upon his years of Vesting Service and the schedule(s)
selected below, except as provided in Subsection 1.21(d) or in the Vesting
Schedule Addendum to the Adoption Agreement.

(a)

  ¨     Years of Vesting Service shall exclude:   (1)   ¨      for new plans,
service prior to the Effective Date as defined in Subsection 1.01(g)(1).   (2)  
¨      for existing plans converting from another plan document, service prior
to the original Effective Date as defined in Subsection 1.01(g)(2).

 

Plan Number: 47523

   Non-Std PS Plan

The CORPORATEplan for RetirementSM

   10/09/2003

© 2003 FMR Corp.

All rights reserved.

 

5



--------------------------------------------------------------------------------

(b)

  Vesting Schedule(s)   Note:     The vesting schedule selected below applies
only to Nonelective Employer Contributions and Matching Employer Contributions
other than safe harbor contributions under Option 1.11(a)(3) or Option
1.10(a)(3). Safe harbor contributions under Options 1.11(a)(3) and 1.10(a)(3)
are always 100% vested immediately.

 

(1)    Nonelective Employer Contributions

  

(2)    Matching Employer Contributions

 

(check one):

  

(check one):

 

(A)  þ   N/A—No Nonelective

  

(A)   ¨   N/A - No Matching

 

                Employer Contributions

  

                    Employer Contributions

 

(B)  ¨   100% Vesting immediately

  

(B)   ¨   100%Vesting immediately

 

(C)  ¨   3 year cliff (see C below)

  

(C)   þ   3 year cliff (see C below)

 

(D)  ¨   5 year cliff (see D below)

  

(D)   ¨   5 year cliff (see D below)

 

(E)  ¨   6 year graduated (see E below)

  

(E)   ¨   6 year graduated (see E below)

 

(F)  ¨   7 year graduated (see F below)

  

(F)   ¨   7 year graduated (see F below)

 

(G)  ¨   Other vesting

   (G)   ¨   Other vesting  

  (complete G1 below)

  

(complete G2 below)

 

Years of

Vesting Service

     Applicable Vesting Schedule(s)         C      D      E      F      G1     
G2

0

     0%      0%      0%      0%          %          %

1

     0%      0%      0%      0%          %          %

2

     0%      0%      20%      0%          %          %

3

     100%      0%      40%      20%          %          %

4

     100%      0%      60%      40%          %          %

5

     100%      100%      80%      60%          %          %

6

     100%      100%      100%      80%          %          %

7 or more

     100%      100%      100%      100%      100%      100%

Note:     A schedule elected under G1 or G2 above must be at least as favorable
as one of the schedules in C, D, E or F above.

Note:     If the Plan is being amended to provide a more restrictive vesting
schedule, the more favorable vesting schedule shall continue to apply to
Participants who are Active Participants immediately prior to the later of
(1) the effective date of the amendment or (2) the date the amendment is
adopted.

 

Plan Number: 47523

   Non-Std PS Plan

The CORPORATEplan for RetirementSM

   10/09/2003

© 2003 FMR Corp.

All rights reserved.

 

6



--------------------------------------------------------------------------------

(c)

   þ      A vesting schedule more favorable than the vesting schedule(s)
selected above applies to certain Participants. Please complete the Vesting
Schedule Addendum to the Adoption Agreement.

(d)

    
  Application of Forfeitures—If a Participant forfeits any portion of his
non-vested Account balance
as provided in Section 6.02, 6.04, 6.07, or 11.08, such forfeitures shall be
(check one):

(1)

   ¨      N/A—Either (A) no Matching Employer Contributions are made with
respect to Deferral Contributions under the Plan and all other Employer
Contributions are 100% vested when made or (B) there are no Employer
Contributions under the Plan.

(2)

   þ      applied to reduce Employer contributions.

(3)

   ¨      allocated among the Accounts of eligible Participants in the manner
provided in Section 1.11. (Only if Option 1.11(a) or (b) is checked.)

 

Plan Number: 47523

   Non-Std PS Plan

The CORPORATEplan for RetirementSM

   10/09/2003

© 2003 FMR Corp.

All rights reserved.

 

7



--------------------------------------------------------------------------------

AMENDMENT EXECUTION PAGE

This page is to be completed in the event the Employer modifies any prior
election(s) or makes a new election(s) in this Adoption Agreement. Attach the
amended page(s) of the Adoption Agreement to this execution page.

The following section(s) of the Plan are hereby amended effective as of the
date(s) set forth below:

 

Section Amended    Page    Effective Date

1.10

        06/01/2005

1.15

        06/01/2005

Addendum: Vesting Schedule

        06/01/2005                        

IN WITNESS WHEREOF, the Employer has caused this Amendment to be executed this
             day of                     ,             .

 

Employer:

        

Employer:

    

By:

        

By:

    

Title:

        

Title:

    

Accepted by:

Fidelity Management Trust Company, as Trustee

 

By:          Date:                      Title:         

 

Plan Number: 47523

   Non-Std PS Plan

The CORPORATEplan for RetirementSM

   10/09/2003

© 2003 FMR Corp.

All rights reserved.

 

8



--------------------------------------------------------------------------------

ADDENDUM

Re: VESTING SCHEDULE

for

Plan Name: Digitas Employee Savings Plan

 

(a) More Favorable Vesting Schedule

 

  (1) The following vesting schedule applies to the class of Participants
described in (a)(2) below:

Source: Qualified Discretionary, Fixed Match

 

Years of Service

  

Vesting Percent

less than 1

   100

1

   100

 

  (2) The vesting schedule specified in (a)(1) above applies to the following
class of Participants:

100% immediate vesting applies to participants who were hired before 06/01/2005

 

(b)

   ¨      Additional Vesting Schedule

 

  (1) The following vesting schedule applies to the class of Participants
described in (b)(2) below:

                                                                               
                                        
                                                                         

                                                                               
                                        
                                                                         

                                                                               
                                        
                                                                         

 

  (2) The vesting schedule specified in (b)(1) above applies to the following
class of Participants:

                                                                               
                                        
                                                                         

 

Plan Number: 47523

   Non-Std PS Plan

The CORPORATEplan for RetirementSM

   10/09/2003

© 2003 FMR Corp.

All rights reserved.

 

9